MEMORANDUM **
Joseph F. Nascimento and his minor daughter Kendall E. Nascimento appeal pro se the district court’s dismissal, pursuant to Fed.R.Civ.P. 12(b)(6), of their civil rights action seeking reversal of a Montana state court decision regarding the custody of Kendall Nascimento. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal and affirm. See H.C. v. Koppel, 203 F.3d 610, 613 (9th Cir.2000) (holding *673that federal district courts should abstain from interfering with pending state court proceedings); see also Branson v. Nott, 62 F.3d 287, 291 (9th Cir.1995) (holding that federal district courts lack jurisdiction to review a final state court decision in a particular case).
We deny all pending motions,
AFFIRMED,

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.